Citation Nr: 0609352	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-00 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the residuals of an 
injury of the right knee, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to July 
1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

During the pendency of this appeal, the veteran also 
submitted a notice of disagreement with the denial of service 
connection for lumbar spine and left knee disabilities, as 
secondary to his service-connected right knee disorder.  The 
RO furnished a statement of the case, but the veteran did not 
submit a substantive appeal.  The Board does not have 
jurisdiction unless a timely substantive appeal is filed.  
38 C.F.R. §§ 20.202, 20.203, 20.302 (2005).  

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in December 2005.  


FINDING OF FACT

The veteran's knee is currently manifested by limitation of 
extension to 10 degrees, limitation of flexion to 90 degrees, 
joint line tenderness and abnormality on valgus testing, and 
pain and tenderness of the knee.  He has severe traumatic 
arthritis without evidence of instability or laxity.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
postoperative residuals of a right knee injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5257, 5261 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July 2002 and January 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim and any question as to the appropriate effective date 
to be assigned is rendered moot.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For severe impairment of the knee, including recurrent 
subluxation or lateral instability, a 30 percent is 
warranted.  38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 20 degrees warrants a 30 percent 
rating.  A 40 percent rating requires that extension be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Ankylosis of the knee will be rated as 30 percent disabling 
at a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees; a 40 percent rating requires 
ankylosis in flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Code 5256.  

Service connection for the postoperative residuals of a right 
knee injury was established by rating decision of the RO in 
August 1975.  A 10 percent evaluation was assigned at that 
time.  The rating was increased to 30 percent in a July 1992 
on the basis of limitation of motion from 10 degrees 
extension to 90 degrees flexion, with medial joint line 
tenderness, valgus stress causing a joint line opening of 10 
degrees, moderate crepitus, spurring on X-ray studies and 
knee joint instability.  It is noted that this rating, while 
made under the provisions of other impairment (diagnostic 
code 5257) also encompasses elements of arthritis and 
limitation of motion.  In cases where there are distinct 
disabilities caused from arthritis of the knee as well as 
other impairment of the knee, separate evaluations may be 
assigned.  See VAOPGCPREC 23-97.  If a rating is assigned 
under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.  
This combined 30 percent rating was further expressed in a 
May 2002 rating decision that confirmed and continued the 
current evaluation, which rated the disability under the 
codes for both arthritis and other impairment of the knee.  
The Board has reviewed all of the evidence of record and has 
not found a basis upon which a rating in excess of the 
current 30 percent evaluation may be assigned.  

In that regard, the veteran has significant right knee 
impairment, manifested primarily by pain and limitation of 
motion.  This has been characterized as severe impairment by 
at least one examiner.  The severe impairment however, does 
not include objective evidence of instability or subluxation.  
Moreover, there is no ankylosis shown.  As such and as noted, 
there is no basis for separate ratings for the current knee 
impairment.

As described in the criteria for a 40 percent rating, 
outlined above, a 40 percent rating requires either ankylosis 
of the joint or limitation of extension of the knee to only 
30 degrees.  The veteran has been examined on several 
occasions during the pendency of the appeal.  On examination 
by VA in November 2002, the veteran lacked 13 degrees of 
extension and, while tenderness of the knee joint and the 
need to wear a knee brace were described, ankylosis of the 
right knee was not diagnosed.  Although the veteran's 
repeated surgeries were noted, and it was commented that it 
has been recommended that the veteran consider a total knee 
replacement of the knee, the criteria for a rating in excess 
of 30 percent were not described.  On examination by VA in 
June 2003, the veteran complained of pain, swelling on 
occasion, giving way, and locking of the right knee at times.  
Examination at that time showed that he could only extend the 
knee to 10 degrees and could flex it to 110 degrees.  There 
was crepitus through the range of motion, but no drawer sign 
or McMurray's sign were noted.  There was no abnormality to 
valgus or varus stress on this occasion.  The pertinent 
assessment was posttraumatic arthritis of the right knee, 
status post torn meniscectomy, with residual degenerative 
joint disease.  

While significant disability was demonstrated on each of 
these VA examinations, there is no indication that the 
veteran has limitation of extension approaching 30 percent or 
ankylosis of the knee joint.  While he has significant pain 
in the knee, there is no indication of functional loss due to 
this pain such that a rating in excess of the current 30 
percent rating is warranted.  See DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995).  This is further 
established by the findings of the most recent VA outpatient 
treatment, which was conducted at the surgical clinic in May 
2005.  At that time, active range of motion was from 10 
degrees extension to 75 degrees flexion, with passive range 
showing the same extension, but increased to 90 degrees 
flexion.  The examiner commented that the veteran would need 
a total knee replacement, but that this should be deferred 
for several years until the veteran was a little older.  In 
testimony at a hearing before the undersigned in December 
2005, the veteran stated that the motion of his knee was 
about the same as previously described in the VA 
examinations.  He further stated that since 2003, he had much 
more pain in the knee, and needed to wear a brace at all 
times.  He did not, however, offer testimony regarding 
symptoms of his knee disability that demonstrate a level of 
disability over and above the current 30 percent rating that 
is in effect for the combined effects of arthritis and other 
knee disability.  In addition, at the hearing, the veteran 
waived consideration of a statement that was to be received 
from his private physician.  This letter, dated in February 
2006, was received by the Board in March 2006.  While it is 
indicated that the veteran is totally disabled due to the 
condition of both of his knees, it is noted that the veteran 
is, as yet, not service connected for his left knee disorder 
and symptomatology showing that an increased rating for the 
right knee is not described.  

In short, the veteran is currently rated 30 percent disabling 
based upon the combined disability from arthritis and other 
disability.  For a rating in excess of this 30 percent, the 
veteran would have to show disability that warrants a 40 
percent rating, specifically ankylosis of the knee joint or 
limitation of extension to 30 degrees.  The medical evidence 
does not show this level of disablement.  Therefore, as the 
veteran's knee is currently manifested by limitation of 
extension to 10 degrees, limitation of flexion to 90 degrees, 
joint line tenderness and abnormality on valgus testing, and 
pain and tenderness of the knee, a rating in excess of the 
current 30 percent rating is not warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A rating in excess of 30 percent for the postoperative 
residuals of an injury of the right knee is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


